FUNK, J.:
Epitomized Opinion
Bacon brought action on two cognovit notes for $800 each, and judgment was taken upon warrant of attorney on each of the notes for $504. Upon motion of Slabaugh judgment was suspended. Slabaugh claimed that the notes were without consideration, that they were obtained from him by one Hostettle by false representations, and that Bacon knew of these facts. Bacon denied knowledge of these infirmities pertaining to the notes and claimed to be their innocent holder for value in due course. Upon judgment for Slabaugh, Bacon claims that the verdict was manifestly against the weight of evidence, and that the court erred in its charge to the .jury. The charge was copied verbatim to a certain point from the charge of the Ohio Supreme court in a similar case, but the final paragraph was somewhat confusing. ■
1. The Court of Appeals will not disturb a verdict unless it is manifestly against the weight of evidence.
2. When lack of consideration is a defense to an action on a promissory note, the burden of proof rests upon the plaintiff, at every stage of the case.
3. Although one paragraph of a charge when taken alone is confusing, if it properly states the law when taken in connection'with the charge as a whole, it is not prejudicial .error.